DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection
Applicant’s arguments, see pages 5-6, filed 4/16/2021, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 12 and 15-22 has been withdrawn. 

103 Rejection
With respect to applicant’s arguments, specifically Kretschmann et al. (2015/0239298) failing to teach a first signal representing an actual speed of the vehicle for a first period of time by obtaining geolocation data of the vehicle or obtaining a second signal representing a speed of rotation of the vehicle wheel bearing the tire for the same period of time by reading data transmitted on a CAN bus of the vehicle, the examiner respectfully disagrees.
As pointed to in the rejection below, Kretschmann et al. discloses in para. [0032] at step 60, an instantaneous speed v.sub.ref of the vehicle is determined on the basis of data determined by at least one second sensor. The at least one second sensor is embodied, for example, as a satellite-assisted position-determining sensor for this purpose.  Thereby reading on the claimed “geolocation data of the vehicle” as gathered by the disclosed satellite.  Kretschmann et al. also discloses a series of signal lines 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmann et al. (2015/0239298) in view of Pita-Gil et al. (WO2014/195604).

With respect to claim 12, Kretschmann et al. teaches a method for determining a change in a rolling radius [0001] of a tire (2) fitted on a vehicle (3), the method comprising the steps: obtaining (S60) a first signal representing an actual speed of the vehicle for a first period of time [0032] by obtaining geolocation data of the vehicle (i.e. a satellite-assisted position determining sensor [0032]; obtaining (S50) a second signal representing a speed of rotation of the vehicle wheel bearing the tire for the same period of time [0031] by reading data transmitted on a CAN bus (signal lines 32-47) of the vehicle (3); selecting and processing data (at S90) constituting the first and the second signals (as collected in steps 50 and 60) so as to make them comparable (i.e. 
Kretschmann et al. remains silent regarding after the selecting and processing step (S90), calculating a ratio of the first signal and the second signal in the form of a set of data. 
Pita-Gil et al. teaches a similar method that calculating a ratio of a first signal and a second signal in the form of a set of data (i.e. as read in the summary of invention section, page 2, where ratios of speeds are calculated  and used to determine wheel radii).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Kretchmann et al. to include the step of calculating ratios using the first and second speed signals because Pita-Gil teaches such a modification aids in elimination negative effects caused by the velocity of the vehicle, thereby providing a more accurate radius determination, page 5.  

With respect to claim 15, Kretschmann et al. teaches wherein the statistical indicators is an average [0038].

With respect to claim 17, Kretschmann et al. teaches wherein the step of selecting and processing the data comprises eliminating data representing a speed greater than a predetermined threshold (i.e. as high speed associated with slip conditions are filtered out [0058].

With respect to claim 18, Kretschmann et al. teaches all that is claimed in the above rejection of claim 17, but remains silent regarding the specifics of the predetermined threshold is equal to 50 km/h.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the predetermined threshold to be equal to 50 km/h, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Such a modification removes data collected during uncommon events like slip conditions that would produce inaccurate data, thereby ensuring a more accurate radius determination.

With respect to claim 19, Kretschmann et al. teaches wherein the step of selecting and processing the data comprises deriving a signal (i.e. processing a signal from a sensor to determine a speed signal, [0032]).

With respect to claim 20, Kretschmann et al. teaches wherein the step of selecting and processing the data comprises eliminating data (as determined during a slip condition during a brake event) of the derived signal [0032] representing an acceleration less, in absolute terms, than a predetermined threshold [0049].

With respect to claim 21, Kretschmann et al. teaches all that is claimed in the above rejection of claim 20, but remains silent regarding the specifics of the predetermined threshold is equal to 0.05 m.s-2.

Such a modification removes data collected during events during brake events that would produce inaccurate data, thereby ensuring a more accurate radius determination.

With respect to claim 22, Kretschmann et al. teaches a method for monitoring a state of a tire (2) comprising the steps: implementing the method according to rejected claim 12 more than once (as indirectly taught during a driving event of a vehicle, abstract); saving the statistical indicators of the sets of data in a memory [0013]; determining a development of the statistical indicators (i.e. a table or database as these indicators are developed during operation); and determining a need for tire maintenance depending on the development [0017].

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmann et al. (2015/0239298) in view of Pita-Gil et al. (WO2014/195604), as applied to claim 12, further in view of Chandrashekar et al. (2013/0259386).

With respect to claim 16, Kretschmann et al. as modified teaches all that is claimed in the above rejection of claim 12, but remains silent regarding the step of selecting and processing the data comprises smoothing the signals using a filter kernel.
	Chandrashekar et al. teaches a similar method that includes smoothing wheel data signals using a filter kernel [0040].
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853